 1                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 2
 3   BRIAN WHITAKER,                              )   Case No. 2:21-cv-00494-WBS-AC
 4                                                )
                   Plaintiff,                     )
 5                                                )   ORDER GRANTING STIPULATION TO
            vs.                                   )   EXTEND TIME TO
 6                                                    RESPOND TO INITIAL COMPLAINT
     TORY BURCH LLC, a Delaware Limited           )
 7   Liability Company,                           )
                                                  )
 8                                                    Complaint Served: March 26, 2021
                    Defendant.                    )
                                                      Current Response Date: May 28, 2021
                                                  )
 9                                                    New Response Date: June 11, 2021
                                                  )
10                                                )

11
            Pursuant to the Parties’ stipulation, IT IS SO ORDERED. Defendant should answer or
12
     otherwise respond to Plaintiff’s Complaint on or before June 11, 2021.
13
     Dated: May 28, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      1

                    [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO
                                  RESPOND TO INITIAL COMPLAINT
 1                                      CERTIFICATE OF SERVICE
 2             I hereby certify that on May 28, 2021, I electronically filed the foregoing with the Clerk
 3   of Court using the CM/ECF system, which will automatically send e-mail notification of such
 4
     filing to all counsel of record who are deemed to have consented to electronic service.
 5
 6
 7                                                      /s/ Emily Papania
                                                        EMILY A. PAPANIA
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2

                          [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO
                                        RESPOND TO INITIAL COMPLAINT
     5/27/2021 39227064
